DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 April 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1, 3-4, 8, 15, 22 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claims 1, 22 and 26, the term “optional” preceding each of the recited conductive filler and adhesive resin renders the claims ambiguous since it is unclear if the noted 
	With regard to Claim 7, it is unclear as to what conductive polymers might constitute “and the like,” as recited by the claim.  For purposes of examination, Claim 7 is presumed limited to the recited conductive polymers.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1, 3-7, 15-17, 22, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Joon-Suk Oh et al.; Chemically-Modified Graphene Sheets as an Active Layer for Eco-Friendly Metal Electroplating on Plastic Substrates; Thin Solid Films, 521 pp. 270-274, 2012; (“JSK”) in view of US 4,925,706 to Kistrup et al. (“Kistrup”) and US 2016/0026846 to Lin et al. (“Lin”).
	With regard to Claims 1, 3, 16, and 22, JSK teaches a process wherein a polymer film substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized 
	JSK teaches polyethylene film substrates (see Abstract); however the reference does not expressly teach fiber or fabric substrates.  Kistrup is similarly directed to metallization processes, and teaches metallization of textile fibers composed of polyethylene and textile structures useful in a variety of contexts (see Abstract; Col. 2, Lns. 20-34 and 57-61).  Textile structures are reasonably understood to encompass fabrics.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed polyethylene fibers and or textile structures (fabric) in the method of JSK with a reasonable expectation of success.
JSK does not expressly teach provision of a resin or liquid adhesive monomer, or winding roller collection as claimed.  Lin is similarly directed to depositing conductive domains on polymer substrates via dispersions of graphene sheets, and teaches inclusion of resin and/or liquid adhesives and additives in such dispersions in order to facilitate bonding of conductive material to the underlying substrate (see Abstract; ¶¶ [0016]-[0017], [0022]-[0024] ; Examples).  Lin also teaches roll-to-roll processing for conducting coating operations (see ¶¶ [0022], [0041], [0064]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included resin and/or liquid adhesives in the graphene dispersion of JSK and to employ dispensing and collection rollers in a roll-to-roll processing arrangement, as taught by Lin, in order to promote bonding of the graphene layer to the underlying polymer substrates.

With regard to Claims 5-7 and 20, JSK does not expressly teach inclusion of the claimed fillers.  Lin teaches provision of multiple conductive elements in the coating dispersions, including carbon fiber, nanowires, and conductive polymer as claimed (see ¶¶ [0016], [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the claimed conductive fillers in the method of JSK, as taught by Lin, in order to improve conductivity of the deposited coating.
	With regard to Claims 17 and 28, Lin teaches the claimed adhesive materials in the claimed amounts (see ¶¶ [0018], [0020], [0024], [0077]).
	With regard to Claim 15, JSK teaches metal layer thickness within the claimed range (Pg. 272; FIG. 3).
	With regard to Claim 26, Kistrup teaches that known alternatives to nickel for metallization include copper and gold (see Col. 2, Lns. 39-49).
3.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Kistrup and Lin as applied to Claim 1, and further in view of US 2011/0186789 to Samulski et al. (“Samulski”).
	With regard to Claim 8, as discussed, JSK and Lin teach chemically functionalized graphene; however the references do not address Zeta potential as claimed.  Samulski is directed to synthesis of dispersible graphene sheets, and teaches sulfonated graphene sheets with a zeta potential within the claimed range in order to tailor graphene solubility (see Abstract; Claim 4).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed functionalized graphene sheets featuring the claimed .
4.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Kistrup, and Lin, as applied to Claim 1, and further in view of US 2017/0179393 to Rafailovich et al. (“Rafailovich”).
	With regard to Claim 27, as discussed JSK and Lin teach functionalized graphene; however the references do not teach treatment of graphene with nanoscale particles or coating within size range as claimed.  Rafailovich is similarly directed to graphene-facilitated metallization of polymer substrates, and teaches combining gold and/or platinum nanoparticles within the claimed size range with graphene in order to functionalize otherwise pristine graphene such that it yields various energetic advantages in the resulting layer structure (see Abstract; ¶¶ [0050]-[0051], [0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined nanoscale particles as claimed with the graphene dispersion in the method of JSK in view of Kistrup and Lin, as taught by Rafailovich, in order to obtain a layer structure with desired energetic advantages.
5.	Claims 1, 3-7, 15-17, 22, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin and US 2016/0079001 to Lin et al. (“Lin 2”).
	With regard to Claims 1, 3, 16, and 22, JSK teaches a process wherein a substrate is coated with a graphene dispersion, dried, and heated, and subsequently metallized with nickel via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract; § 3).  To the extent that the graphene oxide with chemical functionality does not constitute a form of doped graphene (this is not conceded), Lin 2 is directed to deposition and 
JSK teaches polyethylene film substrates (see Abstract); however the reference does not expressly teach fiber or fabric substrates.  Kistrup is similarly directed to metallization processes, and teaches metallization of textile fibers composed of polyethylene and textile structures useful in a variety of contexts (see Abstract; Col. 2, Lns. 20-34 and 57-61).  Textile structures are reasonably understood to encompass fabrics.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed polyethylene fibers and or textile structures (fabric) in the method of JSK with a reasonable expectation of success.
JSK does not expressly teach provision of a resin or liquid adhesive monomer, or winding roller collection as claimed.  Lin is similarly directed to depositing conductive domains on polymer substrates via dispersions of graphene sheets, and teaches inclusion of resin and/or liquid adhesives and additives in such dispersions in order to facilitate bonding of conductive material to the underlying substrate (see Abstract; ¶¶ [0016]-[0017], [0022]-[0024] ; Examples).  Lin also teaches roll-to-roll processing for conducting coating operations (see ¶¶ [0022], [0041], [0064]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included resin and/or liquid adhesives in the graphene dispersion of JSK and to employ dispensing and collection rollers in a roll-to-roll processing arrangement, 
With regard to Claim 4, JSK teaches electrochemical plating for metallization as claimed (see § 5).
With regard to Claims 5-7, JSK does not expressly teach inclusion of the claimed fillers.  Lin teaches provision of multiple conductive elements in the coating dispersions, including carbon fiber, nanowires, and conductive polymer as claimed (see ¶¶ [0016], [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the claimed conductive fillers in the method of JSK, as taught by Lin, in order to improve conductivity of the deposited coating.
	With regard to Claims 17 and 28, Lin teaches the claimed adhesive materials in the claimed amounts (see ¶¶ [0018], [0020], [0024], [0077]).
	With regard to Claim 15, JSK teaches metal layer thickness within the claimed range (Pg. 272; FIG. 3).
	With regard to Claim 26, Kistrup teaches that known alternatives to nickel for metallization include copper and gold (see Col. 2, Lns. 39-49).
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Kistrup, Lin, and Lin 2 as applied to Claim 1, and further in view of Samulski.
	With regard to Claim 8, as discussed, JSK and Lin teach chemically functionalized graphene; however the references do not address Zeta potential as claimed.  Samulski is directed to synthesis of dispersible graphene sheets, and teaches sulfonated graphene sheets with a zeta potential within the claimed range in order to tailor graphene solubility (see Abstract; Claim 4).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the .
7.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Kistrup, Lin, and Lin 2 as applied to Claim 1, and further in view of Rafailovich.
	With regard to Claim 27, as discussed JSK and Lin teach functionalized graphene; however the references do not teach treatment of graphene with nanoscale particles or coating within size range as claimed.  Rafailovich is similarly directed to graphene-facilitated metallization of polymer substrates, and teaches combining gold and/or platinum nanoparticles within the claimed size range with graphene in order to functionalize otherwise pristine graphene such that it yields various energetic advantages in the resulting layer structure (see Abstract; ¶¶ [0050]-[0051], [0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined nanoscale particles as claimed with the graphene dispersion in the method of JSK in view of Kistrup and Lin, as taught by Rafailovich, in order to obtain a layer structure with desired energetic advantages.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1, 3-9, 15-17, 22, and 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-9, 15-17, 22, and 25-27 of copending Application No. 15/943,044.  The ‘044 require every limitation of the instant claims.

Response to Arguments
	Applicant’s arguments filed 17 February 2021 have been fully considered but are moot in view of the new grounds of rejection presented herein.  JSK and Lin 2 each teach doped and/or functionalized graphene as discussed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715